UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6835


RICHARD WAYNE SEARS,

                Petitioner - Appellant,

          v.

JEFFREY DILLMAN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:12-cv-00942-AJT-IDD)


Submitted:   September 16, 2013           Decided:   October 9, 2013


Before NIEMEYER, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Wayne Sears, Appellant Pro Se.     Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard   Wayne     Sears       seeks   to    appeal      the    district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.     The order is not appealable unless a circuit justice

or   judge   issues    a    certificate      of   appealability.             28   U.S.C.

§ 2253(c)(1)(A) (2006).         A certificate of appealability will not

issue   absent    “a       substantial    showing         of   the    denial      of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on procedural grounds, the prisoner

must demonstrate both that the dispositive procedural ruling is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack v. McDaniel, 529 U.S.
473, 484-85 (2000).

             We have independently reviewed the record and conclude

that Sears has not made the requisite showing.                       Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                             DISMISSED




                                         2